

114 S3507 IS: To extend the waiver of limitations with respect to excluding from gross income amounts received by wrongfully incarcerated individuals.
U.S. Senate
2016-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3507IN THE SENATE OF THE UNITED STATESDecember 6, 2016Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo extend the waiver of limitations with respect to excluding from gross income amounts received by
			 wrongfully incarcerated individuals.
	
		1.Extension of waiver of limitations with respect to excluding from gross income amounts received by
			 wrongfully incarcerated individuals
 (a)In generalSection 304(d) of the Protecting Americans from Tax Hikes Act of 2015 is amended by striking 1-year and inserting 2-year. (b)Technical correctionSection 304(d) of such Act is amended by striking application of this Act and inserting application of this section.
 (c)Effective dateThe amendments made by this section shall take effect as if included in section 304 of the Protecting Americans from Tax Hikes Act of 2015.